Name: Commission Regulation (EEC) No 2210/93 of 26 July 1993 on the communication of information for the purposes of the common organization of the market in fishery and aquaculture products
 Type: Regulation
 Subject Matter: agricultural policy;  information and information processing;  fisheries;  trade policy;  prices
 Date Published: nan

 Avis juridique important|31993R2210Commission Regulation (EEC) No 2210/93 of 26 July 1993 on the communication of information for the purposes of the common organization of the market in fishery and aquaculture products Official Journal L 197 , 06/08/1993 P. 0008 - 0029 Finnish special edition: Chapter 4 Volume 5 P. 0078 Swedish special edition: Chapter 4 Volume 5 P. 0078 COMMISSION REGULATION (EEC) No 2210/93 of 26 July 1993 on the communication of information for the purposes of the common organization of the market in fishery and aquaculture productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as amended by Regulation (EEC) No 697/93 (2), and in particular Articles 8 (5), 10 (3), 14 (5), 15 (8), 17 (6), 23 (5) and 30 thereof, Whereas the Commission has to be able to monitor the price stabilization activities of the producers' organizations and the way in which they apply the systems of financial compensation and carry-over premiums; Whereas the Community intervention arrangements pursuant to Regulation (EEC) No 3759/92 require information to be available on the prices recorded on the wholesale markets and in representative ports of the Community; Whereas the markets and ports of the Member States to be considered representative for a given product have to be established; Whereas it is also necessary to stipulate how frequently the market prices are to be recorded and related notifications made; Whereas improved organization has led to an increase in the number of notifications relating to the application and monitoring of Community intervention arrangements in the common organization of the markets; Whereas the provisions relating to the communication of data are laid down in Commission Regulation (EEC) No 1106/90 of 18 April 1990 concerning the communication of information for the purposes of the common organization of the market in fishery products (3), as last amended by Regulation (EEC) No 1672/92 (4); whereas experience has shown the need to simplify, standardize and rearrange the data transmitted; whereas it is also necessary to take account of the contents of Regulation (EEC) No 3759/92; whereas it is therefore necessary to drawn up a new regulation and to repeal Regulation (EEC) No 1106/90; Whereas it is necessary to have certain data available in order to establish the flat-rate aid; whereas the communication of this data is provided for in Commission Regulation (EEC) No 4176/88 of 28 December 1988 setting down detailed rules of application for the granting of flat-rate aid for certain fishery products (5); whereas, since various provisions of that Regulation have been regrouped in this Regulation, Article 15 thereof should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: TITLE I Application of withdrawal and selling prices by producers' organizations Article 1 1. Member States shall communicate the information specified in Article 8 (4) of Regulation (EEC) No 3759/92, hereinafter referred to as 'the basic Regulation', to the Commission within two months of commencement of the fishing year in which the withdrawal and selling prices apply. Where the withdrawal and selling prices are fixed by an association grouping two or more producers' organizations, each producers' organization intending to apply the arrangements communicated must be named. 2. Member States shall, without delay, notify the Commission of any change in the information referred to in paragraph 1. TITLE II Products listed in Annex I (A), (D) and (E) to the basic Regulation Article 2 The notifications specified in Article 10 (1) of the basic Regulation shall comprise, for each of the products listed in Annex I (A), (D) and (E) to that Regulation and for each representative market or port: 1. the following monthly data for each product: (a) the average market price weighted according to the quantity marketed; (b) the total quantity marketed; (c) the total quantity withdrawn from the market; 2. the following six-monthly data for each product category: (a) the average six-monthly market price; (b) the quantities marketed; 3. moreover, if the market in a product slumps or undergoes disturbance or is threatened with such, the data shall be communicated at least weekly, with separate figures for each market day. Article 3 1. In respect of each product listed in Annex I (A), (D) and (E) to the basic Regulation, Member States shall notify the Commission every six months of: (a) the quantities withdrawn from a remaining unsold on the market at, as appropriate: - the Community withdrawal and selling prices and, where applicable, the regionalized withdrawal price, - the autonomous withdrawal price. The categories of each product withdrawn must be specified; (b) thew average price obtained and the quantities disposed of broken down by manner of disposal referred to in Article 1 of Regulation (EEC) No 1501/83 (6) and by product; (c) the quantity of each product benefiting from the carry-over premium broken down by category, the type of processing carried out and the average wholesale selling price of the processed products. 2. After the fishing year has ended, producers' organizations shall communicate to the Member State to which they belong, in respect of the products listed in Annex I (A), (D) and (E) of the basic Regulation, the quantities of products sold by the organization and the quantities for which financial compensation or carry-over premiums, as provided for in Articles 12 and 14 of the basic Regulation, have been granted. Article 4 Member States shall communicate to the Commission by 15 September each year the amount of technical costs in respect of freezing, storage, filleting, salting and drying, cooking and keeping live in tanks. The communications shall refer to the data of the previous year and shall relate to the products listed in Annex I (A), (D) and (E) of the basic Regulation. TITLE III Notifications concerning the products listed in Annexes II and III to the basic Regulation Article 5 Member States shall communicate to the Commission the information referred to in Article 10 (1) of the basic Regulation, which shall comprise, for each product listed in Annex II to that Regulation selected for the fixing of the guide, price and for each representative market or port: - the average monthly market price, weighted according to the quantities marketed, - the total of the quantities sold during that month. Article 6 Member States shall communicate to the Commission the information referred to in Article 17 (4) of the basic Regulation, which shall comprise, for each species and commercial presentation specified in Annex III to that Regulation, and for each representative market or port: - the average monthly market price, weighted according to the quantities marketed, - the total of the quantities marketed during that month. Figures shall be given separately for fresh and chilled products on the one hand and frozen products on the other. Article 7 1. For products referred to in Annexes II and III of the basic Regulation, producers' organizations shall communicate to the relevant authorities of the Member States concerned at least the following monthly data for each species and commercial presentation: (a) for products referred to in Annex II: - the quantity landed by their members, - the quantity sold and the average selling price, - the quantity unsold and intended to be put into cold storage, - the quantity put back on the market following storage; (b) for products referred to in Annex III: - the quantity sold and delivered to the processing industry and the average selling price. The Member States shall forward these communications to the Commission monthly. 2. Should it be found that selling prices are lower than the level specified in Article 16 (2) of the basic Regulation and are likely to remain so, the producers' organizations shall communicate the information referred to in paragraph 1 of this Article to the Member State weekly, with separate figures for each market day. The Member State shall transmit this information to the Commission immediately. TITLE IV Notifications concerning certain products of Annex IV (A) to the basic Regulation Article 8 Member States shall communicate to the Commission, every year before 1 November, the average monthly production prices recorded in the representative production zones and the quantities marketed for products with defined commercial characteristics. Each notification shall cover the three years preceding fixing of the reference prices. 'Product with defined commercial characteristics' means: - for carp: live carp of a minimum weight of 800 grams, - for salmon: whole Atlantic salmon of a minimum weight of 900 grams. 'Production price' means the producer's selling price to the wholesaler. TITLE V Notifications concerning communication regarding products listed in Annex VI to the basic Regulation Article 9 Member States shall communicate to the Commission for each of the products listed in Annex VI to the basic Regulation: (a) the standard value deduction, broken down in accordance with Article 7 of Regulation (EEC) No 4176/88, within one month of the beginning of each fishing year at the latest; (b) a table giving details, by product and product category, of the average prices observed and the quantities marketed through the wholesale markets or representative ports, within one month of the end of each half-year; (c) the average product price (all categories) and total landings in the Member State concerned during the preceding fishing year within five months of the end of each fishing year. TITLE VI General provisions Article 10 1. The representative wholesale markets and ports referred to in Articles 10 (2) and 17 (4) of the basic Regulation shall be those listed in Annex I hereto for the products indicated. 2. The average market price shall be the average price at the stage of first sale, weighted by the quantities marketed, no account being taken of any withdrawn. Article 11 1. All notifications referred to in this Regulation shall be transmitted to the Commission by telex, fax of direct computer link (electronic mail) in the form set out in Annexes II to XIII hereto. 2. Save as otherwise provided, communications to the Commission shall be transmitted by the following dates: - in the case of monthly communications, by the final day of the following month, - in the case of six-monthly communications, by 31 August for the first half-year, and before 1 March of the following year, for the second half-year. Article 12 Regulation (EEC) No 1106/90 is repealed. Article 13 Article 15 of Regulation (EEC) No 4176/88 is deleted. Article 14 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 76, 30. 3. 1993, p. 12. (3) OJ No L 111, 1. 5. 1990, p. 50. (4) OJ No L 176, 30. 6. 1992, p. 6. (5) OJ No L 367, 31. 12. 1988, p. 63. (6) OJ No L 152, 10. 6. 1983, p. 22. ANNEX I REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 3759/92 1. Herrings (Clupea harengus) Boulogne-sur-Mer the combined markets of Fehmarn/Kiel/Maasholm the combined markets of Hirtshals/Skagen Killybegs Lerwick the combined markets of Mallaig/Oban/Ullapool/Stornoway Rossaveal the combined markets of Scheveningen/IJmuiden 2. Sardines (Sardina pilchardus) (a) Atlantic La Turballe Saint-GuÃ ©nolÃ © Sada Vigo Arrecife Matosinhos Peniche Figueira da Foz Olhao Portimao (b) Mediterranean the combined markets of Ancona/Cesenatico the combined markets of Chioggia/Porto Garibaldi the combined markets of Martigues Port-Vendres SÃ ¨te Kavala Piraeus Salonique CastellÃ ³n Tarragona 3. Spur dogfish (Squalus acanthias) Burtonport Grimsby Aberdeen/Peterhead Mallaig Concarneau Cherbourg Lorient 4. Spotted dogfish (Scyliorhinus spp.) Concarneau Cherbourg Lorient Oostend 5. Redfish (Sebastes spp.) Boulogne-sur-Mer the combined markets of Bremerhaven/Cuxhaven 6. Cod (Gadus morhua) the combined markets of Aberdeen/Peterhead the combined markets of Grimsby/Hull Fraserburgh Boulogne-sur-Mer Lorient the combined markets of Bremerhaven/Cuxhaven the combined markets of Heiligenhafen/Kiel the combined markets of Hvide Sande/Thyboroen Neksoe Howth IJmuiden Scheveningen Oostend 7. Saithe (Pollachius virens) Boulogne-sur-Mer Lorient the combined markets of Aberdeen/Peterhead the combined markets of Grimsby/Hull Shetlands the combined markets of Bremerhaven/Cuxhaven the combined markets of Hanstholm/Skagen 8. Haddock (Melanogrammus aeglefinus) the combined markets of Aberdeen/Peterhead the combined markets of Grimsby/Hull Fraserburgh Boulogne-sur-Mer Lorient the combined markets of Hanstholm/Thyboroen IJmuiden Killybegs 9. Whiting (Merlangius merlangus) the combined markets of Aberdeen/Peterhead Fraserburgh Boulogne-sur-Mer Lorient IJmuiden 10. Ling (Molva spp.) the combined markets of Aberdeen/Peterhead Newlyn the combined markets of Bremerhaven/Cuxhaven Lorient Concarneau 11. Mackerel (Scomber scombrus) Boulogne-sur-Mer Castletownbere Killybegs the combined markets of Mallaig/Ullapool the combined markets of Hirtshals/Skagen Laredo Ondarroa SantoÃ ±a Guetaria Matosinhos Peniche 12. Spanish mackerel (Scomber japonicus) Punta UmbrÃ ­a SantoÃ ±a Olhao SetÃ ºbal Portimao Peniche 13. Anchovy (Engraulis spp.) the combined markets of Ancona/Cesenatico the combined markets of Chioggia/Porto Garibaldi Goro Fano Kavala Salonika Piraeus SÃ ¨te Saint-Jean-de-Luz Barbate Bermeo CÃ ¡diz Guetaria Ondarroa Rosas SantoÃ ±a 14. Plaice (Pleuronectes platessa) Boulogne-sur-Mer the combined markets of Thyboroen/Hvide Sande Lowestoft IJmuiden Urk Zeebrugge 15. Hake (Merluccius merluccius) Ayr Castletownbere Lorient Concarneau the combined markets of Les Sables d'Olonne Hanstholm La CoruÃ ±a Vigo Pasajes Ondarroa the combined markets of Cillero/BurelaAlgeciras Olhao Matosinhos Lisboa PÃ ³voa de Varzim SetÃ ºbal Mazara del Vallo 16. Megrim (Lepidorhombus spp.) Concarneau Le Guilvinec the combined markets of Aberdeen/Peterhead Newlyn Castletownbere La CoruÃ ±a Vigo 17. Rays' bream (Brama spp.) Vigo Sesimbra Olhao Lisboa 18. (a) Whole anglerfish (Lophius spp.) the combined markets of Aberdeen/Peterhead the combined markets of Lerwick/Scalloway Ondarroa La CoruÃ ±a Vigo MarÃ ­n Peniche Matosinhos (b) Anglerfish - heads off (Lophius spp.) Zeebrugge Newlyn Concarneau Le Guilvinec Lorient 19. Dab (Limanda limanda) the combined markets of Thyboroen/Hirtshals Boulogne Dieppe Zeebrugge Oostende the combined markets of Maasholm/Heiligenhafen Aberdeen Peterhead Arbroath IJmuiden Urk 20. Flounder (Platichthys flesus) the combined markets of Ruegen/Usedom Sjaellands Odde Grenaa Boulogne IJmuiden Urk 21. Albacore or long finned tuna (Thunnus alalunga) Burela Guetaria Bermeo SantoÃ ±a Lorient Concarneau Douarnenez S. Roque/Madalena (Pico, Azores) Horta (Faial, Azores) Piraeus 22. Cuttlefish (Sepia officinalis and Rossia macrosoma) Port en Bessin the combined markets of Les Sables d'Olonne Granville Puerto de Santa Maria Huelva Chioggia SetÃ ºbal II. Products listed in Annex I (D) to Regulation (EEC) No 3759/92 Shrimps (Crangon crangon) the combined markets of Cuxhaven/Dorum/Spieka/Wremem the combined markets of Husum/Tonning/Busum the combined markets of Den Oever Lij Colijnsplaat Zeebrugge Havneby Kings Lynn III. Products listed in Annex I (E) to Regulation (EEC) No 3759/92 1. Edible crabs (Cancer pagurus) Kingswear Morlaix Brest Noirmoutier 2. (a) Norway lobster whole (Nephrops norvegicus) Mallaig Eyemouth Ayr North Shields Rossaveal OEsterby Skagen the combined markets of Guilvinec Zeebrugge La CoruÃ ±a MarÃ ­n Huelva Vila Real de Santo AntÃ ³nio (b) Norway lobster (tails) (Nephrops norvegicus) Mallaig Kilkeel Portavogie Fraserburgh Zeebrugge Skagen 3. Sole (Solea spp.) Zeebrugge Oostend the combined markets of Les Sables d'Olonne Boulogne La Rochelle Puerto de Santa Maria Mazara del Vallo Ancona the combined markets of Ostfriesland the combined markets of Buesum/Husum the combined markets of Hvide Sande/Thorsminde Brixham Lowestoft IJmuiden Urk IV. Products listed in Annex II (A) to Regulation (EEC) No 3759/92 1. Greenland halibut (Reinhardtius hippoglossoÃ ¯des) Vigo Aveiro Boulogne 2. Hake (Merluccius spp.) Vigo Aveiro Lorient Concarneau the combined markets of Les Sables d'Olonne Hendaye 3. Sea-bream of the species Dentex dentex and Pagellus spp. Anzio Bari San Benedetto del Tronto Piraeus V. Products listed in Annex II (B) to Regulation (EEC) No 3759/92 Prawns (Penaeidae) Huelva Larivot (Guyane) VI. Products listed in Annex II (C) to Regulation (EEC) No 3759/92 1. Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeletti Anzio Bari San Benedetto del Tronto Piraeus Las Palmas 2. Squid (Loligo spp.) Anzio Bari San Benedetto del Tronto Piraeus Vigo Aveiro Las Palmas 3. Squid (Ommastrephes sagittatus) Anzio Bari San Benedetto del Tronto Vigo Aveiro Las Palmas 4. Octopus Anzio Bari Piraeus San Benedetto del Tronto Las Palmas 5. Squid (Illex spp.) Anzio Bari San Benedetto del Tronto Piraeus Vigo Aveiro Las Palmas VII. Products listed in Annex III to Regulation (EEC) No 3759/92 All species of tunny Concarneau Douarnenez Lorient Saint-Jean-de-Luz Bermeo Laxe CaramiÃ ±al VillagarcÃ ­a de Arosa Arrecife Santa Eugenia de Riveira Algeciras CÃ ¡diz Funchal (Madeira) Ponta Delgada (Sao Miguel, Azores) S. Roque/Madalena (Pico, Azores) Horta (Faial, Azores) VIII. Products listed in Annex IV (A) to Regulation (EEC) No 3759/92 Representative production zones: 1. Carp: - Germany: Oberpfalz the combined areas of Oberfranken/Mittelfranken the combined areas of Sachsen and Brandenburg - France: Dombes the combined areas of Brenne/Sologne 2. Salmon: - United Kingdom: the combined coastal areas and islands of Scotland - Ireland: the combined coastal areas - Denmark: the combined coastal areas of Bornholm ANNEX II (Annual) notification specified in Article 1 (to be transmitted one month after end of year) WITHDRAWAL AND SELLING PRICES APPLIED BY PRODUCERS' ORGANIZATIONS MEMBER STATE: Application of withdrawal selling prices in the fisheries sector in 19 . . by (name and address of producers' organization or association of producers' organizations (1)) Area of activity: /* Tables: see OJ */ ANNEX III (Monthly) notifications specified in Article 2 (1) (a) (b) and (c) (to be transmitted 30 days after end of month) QUANTITIES AND PRICE OF ANNEX I PRODUCTS Month: MEMBER STATE: /* Tables: see OJ */ ANNEX IV (Six-monthly) notifications specified in Article 2 (2) (a) and (b) (to be transmitted two months after end of period) QUANTITIES AND PRICES OF ANNEX I PRODUCTS Period: MEMBER STATE: /* Tables: see OJ */ ANNEX V (Six-monthly) notification specified in Article 3 (1) (a) (to be transmitted two months after end of period) WITHDRAWALS/QUANTITIES UNSOLD Period: MEMBER STATE: /* Tables: see OJ */ ANNEX VI (Six-monthly) communication specified in Article 3 (1) (b) (to be transmitted two months after end of period) STANDARD VALUE Period: MEMBER STATE: /* Tables: see OJ */ ANNEX VII (Six-monthly) notification specified in Article 3 (1) (c) (to be transmitted two months after end of period) CARRY-OVER PREMIUM Period: MEMBER STATE: /* Tables: see OJ */ ANNEX VIII (a) (Annual) notification specified in Article 4 (to be transmitted before 15 September following the year in question)I. PRODUCTS OF ANNEX I (A) TO (D) TO THE BASIC REGULATION Technical costs Period: (year): Member State: /* Tables: see OJ */ ANNEX VIII (b) (Annual) notification specified in Article 4 (to be transmitted before 15 September following the year in question) I. PRODUCTS OF ANNEX I (E) TO THE BASIC REGULATION Technical costs Period: (year): Member State: /* Tables: see OJ */ ANNEX IX (Monthly) notification specified in Article 5 (to be transmitted 30 days after end of month) ANNEX III PRODUCTS Period: MEMBER STATE: /* Tables: see OJ */ ANNEX X (Monthly) notification specified in Article 6 (to be transmitted 30 days after end of month) ANNEX II PRODUCTS Period: MEMBER STATE: /* Tables: see OJ */ ANNEX XI (Monthly) notification specified in Article 7 (1) (a) (to be transmitted 30 days after end of month) ANNEX II PRODUCTS Period: MEMBER STATE: Name of producers' organization: /* Tables: see OJ */ ANNEX XII (Monthly) notification specified in Article 7 (1) (b) (to be transmitted 30 days after end of month) ANNEX III PRODUCTS Period: MEMBER STATE: Name of producers' organization: /* Tables: see OJ */ ANNEX XIII (Annual) notification (with separate monthly figures) specified in Article 8 (to be transmitted before 1 November) PRODUCTION PRICE FOR CARP AND SALMON MEMBER STATE: /* Tables: see OJ */